OPINION OF THE COURT

Per Curiam.

The respondent was* admitted to practice by this court on October 7, 1942. In this proceeding to discipline him for professional misconduct, the respondent was charged with: inter alia, neglecting four separate legal matters entrusted to him; converting a client’s funds; failing to file an attorney’s registration statement; failing to maintain a ledger book or similar record detailing the transactions in his escrow account and failing to co-operate with the Grievance Committee.
The Referee found that the charges were sustained. The petitioner moved to confirm the report of the Referee.
*295After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the charges of misconduct. The petitioner’s motion is granted.
In determining the appropriate measure of discipline to be imposed, we are mindful of the fact that the Referee found “no evidence of deliberate intent to misappropriate clients’ funds” as well as the fact that full restitution has been made. Accordingly the respondent should be, and hereby is, suspended from the practice of law for a period of three years commencing September 1, 1981 and until the further order of this court.
Mollen, P. J., Hopkins, Titone, Mangano and Weinstein, JJ., concur.